Gray, C. J.
The question presented by this case is whether a tenant, who has executed an indenture of lease for a year, and covenanted thereby to pay a certain rent quarterly, and has occupied the premises until the end of the term, is estopped to show that his landlord’s only title was an estate for the life of another, which expired during the term, and thereby to justify himself in not paying to the landlord rent subsequently accrued. And we are of opinion that he is not so estopped.
So far as the estoppel of the tenant to deny-his landlord’s title is an estoppel in pais, it arises out of his having entered into possession under that title at the beginning of the lease; and he does not deny that the landlord had a title at that time, by alleging and proving that it has since expired. Hilbourn v. Fogg, 99 Mass. 11. Grundin v. Carter, Ib. 15.
So far as it is an estoppel by deed, it arises out of the execution of the indenture; and some interest, as the tenant admits, having passed by the deed, he is not estopped to show what the quantity and duration of that interest was, and that it expired before the rent accrued, which the landlord now seeks to recover. Treport's case, 6 Co. 14 b, 15 a. Smalman v. Agburrow, 1 Rol. R. 441, 442 ad fin. and 3 Bulst. 272, 275. Brudnell v. Roberts, 2 Wils. 143. Blake v. Foster, 8 T. R. 487. Doe v. Seaton, 2 C., M. & R. 728, and Tyrwh. & Gr. 19. Langford v. Selmes, 3 K. & J. 220, 226. 2 Saund. 418, note. 1 Platt on Leases, 94. The tenant’s covenant is only to pay a certain sum as rent, and, in the words of Doderidge, J., in 3 Bulst. 274, “ if it be so that the estate be ended, the contract for the rent will end also, this being but quid pro quo, sc. the rent for the land.” Upon the termination of the landlord’s estate, the tenant became a tenant at suffer*350ance, and no longer liable for rent under the covenants in the indenture. Vin. Ab. Debt, B. pl. 4. Page v. Wight, 14 Allen, 132, 134.
No adjudication inconsistent with these views was referred to in the learned arguments at the bar. In Morse v. Goddard, 13 Met. 177, in George v. Putney, 4 Cush. 351, and in many cases in other courts, cited for the plaintiff, the tenant, having been evicted by, or attorned in good faith to, one who had a paramount title, was held to be thereby excused from payment of subsequent rent, whether that title vested before or after the beginning of the lease; and no decision was made or required upon the question whether, without such eviction or attornment, he could have relied on the expiration of the landlord’s title during the term. In Binney v. Chapman, 5 Pick. 124, the tenant, after notice of the adverse title, had made a new agreement to continue to hqld of his landlord. Exceptions sustained.